Filed 8/26/14 Tazuk v. Bishop CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


BRIAR TAZUK,
          Petitioner and Appellant,
                                                                     A140192
v.
HOLLEY BISHOP,                                                       (Napa County
                                                                     Super. Ct. No. 26-50053)
          Respondent.


          Briar Tazuk appeals following the trial court’s stay and dismissal of this
proceeding to establish paternity. Respondent Holley Bishop moved for the stay and
dismissal on the basis that New York state is the most convenient forum to consider child
custody and visitation issues. We conclude the trial court did not abuse its discretion in
declining to exercise its jurisdiction as an inconvenient forum, and that Tazuk had no
right to require the trial court to set forth its ruling in a statement of decision. Thus, we
affirm.
                                                  BACKGROUND
          Tazuk and Bishop became romantically involved in 2005, and, through in vitro
fertilization, had a son in 2007. Except for a few months in 2009, Bishop and her son
have lived in New York City. Tazuk has lived in Napa County since 2009. Prior to that
he lived in San Francisco.
          In October 2009, in Napa County, Tazuk filed a petition to establish his parental
relationship with the couple’s son and to determine child custody. Shortly thereafter,
Bishop initiated child custody proceedings in New York. In February 2010, the Napa


                                                             1
Superior Court assumed jurisdiction over the issues of child custody and visitation, but
reserved any determination of whether New York would be the more convenient forum
for any later proceedings. This earlier dispute was resolved in a stipulation that awarded
the parties joint legal custody of their son, with sole physical custody to Bishop subject to
specified periods of visitation for Tazuk in 2011 and 2012. The parties were to reach a
further agreement for visits in 2013 and thereafter. Bishop and their son continued to live
in New York.
       When it appeared to Bishop that the parties would be unable to reach agreement
concerning child visitation in 2013 and beyond, she filed a motion to dismiss or stay the
Napa proceeding in favor of proceedings in New York on the ground that Napa was no
longer a convenient forum. Tazuk opposed the motion. Following an evidentiary
hearing, the court declined Tazuk’s request for a statement of decision, and determined
that New York was the appropriate forum for consideration of custody and visitation
issues. In a later minute order entitled “Statement of Decision,” the court stayed the
Napa case and directed that it be dismissed upon confirmation that the custody and
visitation issues were pending in a New York court. Tazuk’s objections to the “Statement
of Decision” were overruled and his motion for a new trial was denied. His appeal is
timely.
                                       DISCUSSION
       1. California as an Inconvenient Forum
       The Uniform Child Custody Jurisdiction and Enforcement Act, provided in Family
Code sections 3400 et seq.,1 is the exclusive means in California to determine jurisdiction
in child custody cases. (Pieri v. Superior Court (1991) 1 Cal. App. 4th 114, 118.) Under
the act, a California court may decline to exercise its jurisdiction in child custody matters
when it determines that another state is a more appropriate forum. (§ 3427, subd. (a).) In
making such a determination, the court is to consider all relevant factors, including how
long the child has resided outside California, the location of witnesses and the evidence


       1
          Unless otherwise designated, further statutory references are to the Family Code.

                                              2
to be presented, the hardship to the parties in litigating in one state rather than the other,
and the ability of each court to decide the issues expeditiously. (§ 3427, subd. (b)(2), (6),
(4) & (7).) Where, as here, a court makes its determination following consideration of
evidence bearing upon the factors identified in section 3427, we review the courts’ ruling
for an abuse of discretion. (Pieri v. Superior Court, supra., at pp. 121–122.) Its
determination will be upheld if based upon reasoned judgment that comports with the
legal principles and policies that pertain to the issues presented for the court’s
consideration. (Ibid.)
       There was no abuse of discretion in this case. After considering the evidence
presented in connection with Bishop’s motion, the trial court found: “The minor child in
question, who is six years of age, has continuously resided in New York with his mother
since birth, with the exception of nearly five months when the child was two years old.
The child’s schooling, physical and emotional support system is based almost exclusively
in New York. The mother is required to travel to California with the child for any and all
proceedings in Napa County, thereby requiring a very young child to endure tiresome and
lengthy trips across the United States. The court deems this an undue hardship on
Respondent and minor child.” The factual considerations that motivated the court’s
ruling comport with those matters to be considered under section 3427. The court’s
determination to defer to proceedings in New York is reasoned and supported in the
record.
       2. Statement of Decision.
       Most of Tazuk’s arguments chide the court for its refusal to issue a statement of
decision upon his request. Alternatively, he says that the court’s minute order bearing the
subtitle “Statement of Decision” is deficient because it does not meet the requirements
governing statements of decision contained in Code of Civil Procedure section 632.
Neither contention has merit.
       At the request of a party, a statement of decision is required “upon the trial of a
question of fact by the court.” (Code Civ. Proc. § 632.) But the cases hold there is
generally no obligation for a court to issue a statement of decision in connection with


                                               3
consideration of a motion, even where resolution of the motion involves an extensive
evidentiary hearing. (In re Marriage of Fong (2011) 193 Cal. App. 4th 278, 294.) The
exceptions to the general rule are for special proceedings where appellate review may be
affected by the lack of a statement of decision, and where required by statute. (See, In re
Marriage of Fong, supra. 193 Cal.App.4th at pp. 296–297; In re Marriage of Cauley
(2006) 138 Cal. App. 4th 1100, 1109.) No such exception applies here. The court was not
required to issue a statement of decision in ruling on the section 3427 motion seeking to
have California declared an inconvenient forum for this dispute. Because the court was
under no obligation to provide one, its description of the minute order as a statement of
decision, even if erroneous, was harmless.
                                      DISPOSITION
       The order is affirmed. Bishop is awarded her costs on appeal.




                                                 _________________________
                                                 Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.




                                             4